Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 11-13,16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hanasni et al. (US 2019/0058595, Hamasni hereinafter) in view of  Lanny Z.N. Yuan et al. “AME Blockchain: An Architecture Design for Closed-Loop Fluid Economy Token System”, Dec 2018, Lanny hereinafter) .

As to claim 1, Hamasni teaches a system  (FIG. 1A) comprising: 
 	a memory (e.g., “120”, FIG. 1A) configured to maintain a secured chain of linked messages that include object states and 5schedule portions (e.g., para 65, “The client information is electronically transmitted to a data package receiver 120 configured to register a data object encapsulating information data sets associated with an individual onto a cryptographically secured chain of data blocks on a distributed ledger such that a data package is only accessible with a client private key associated with the individual” and 
 	circuitry (e.g., “100”, FIG. 1) configured to
 		 receive a message related to an updated state of an object (e.g., para 72, “Each chain of data blocks represents a data object as it is being interacted with through appending or otherwise transforming the data blocks through a series of update messages that are parsed into new data blocks appended to the chain of data blocks”), 
 		determine whether the updated state of the object should be linked into the secured chain of linked messages (e.g., para 72, “if the update message is compliant with one or more state transition conditions (e.g., the digital signature must match a public key as provided in a reference table of public keys associated with trustworthy individuals or entities), 
 		10determine a portion of a schedule for addressing the object based on the updated state of the object  (e.g., para 78, “data object verifier 106 connects to multiple distributed ledgers simultaneously or within a period of time to confirm data objects. Data objects are confirmed by traversing the blockchains stored on the distributed ledgers to the most recent block in respect of a chain representing a data object “), 
 		create a new message (e.g., “data object to append the digital signature (and/or any additional messages strings “)that links the updated state of the object into the chain to form an updated chain of linked object state messages and includes the determined portion of the schedule (e.g., para 74, “The state transition may occur responsive to the receipt of the digital signatures, and in some embodiments, the state transition processor 128 is a daemon process that is periodically run across all blocks and nodes of the This digital signature is used to transform the data object stored on the blockchain by initiating a state transition, which is represented through the insertion of a new block onto the end of the blockchain structure associated with the data object to append the digital signature (and/or any additional messages strings)” in para 154, see FIG. 22) and 
 	 15broadcast (e.g., “propagating the blocks”) the new message as the secured chain of linked messages (e.g., para 156, “propagating the blocks then receives an update message from the corresponding computing node, and the update message is propagated across all of the computing nodes such that distributed ledgers are synchronized (this may occur, for example, on a periodic basis)”).  
 	Hamasni does not  teach the updated state of the object as proof of work.
 	Lanny teaches determine a portion of a schedule for addressing the object based on the updated state of the object  as proof of work (e.g., see page 20, “any node is able to propose the state transition with its own candidate block for the blockchain header, the primary goal of the consensus protocol in permissionless networks is to ensure that every consensus node adheres to the “longest chain rule”.”, “adopt and add block to the longest chain, which has the greatest Proof-of-Work effort invested in it.”); create a new message (e.g., page 60, “The sender encrypts the message using AES256 in CbC mode.”)  that links the updated state of the object into the chain to form an updated chain of linked object state messages and includes the determined portion of the schedule (e.g., see page 19-20, “2.1 Consensus in Blockchain Network”, “A blockchain updating protocol”, “to expand the 


As to claim 2, Hamasni does not  teach wherein the circuitry is further configured to determine whether the updated state of the object should be linked into the secured chain of linked messages by checking a length of a hash of the received message, and  20validate the proof of work by checking the determined portion of the schedule against a physics model of a physical object using an error metric. However, Lanny teaches wherein the circuitry is further configured to determine whether the updated state of the object should be linked into the secured chain of linked messages by checking a length of a hash of the received message (e.g., see page 66, “The public key generates a public key hash of 20 bytes in length through two Hash operations (SHA256 and RIPEMD160)” for “If an honest node confirms a new block header, then any honest node that updates its local blockchain view will update with that new block header”,  “5.1.2 Group Message Security Communication Technology”, “For all subsequent messages to the group: 1. The sender derives a Message Key from the Chain Key, and updates the Chain Key”, “nodes pass updates to every other data shard in the cluster 


As to claim 3, Hamasni teaches  wherein the circuitry is further configured to create the new message by determining a hash of the message and a previous message (e.g., para 59, “one-way hash of information relating to a driver's license, such that the driver's license information itself is not stored on the data object).  

As to claim 6, Hamasni teaches  wherein the circuitry is further configured to encrypt the new message (e.g., para 59, “The data object can, in some embodiments, include an encrypted data object, such as personal information (e.g., driver's license information), which is populated onto system 100 by a client computing system 102 (e.g., a client may use an interface on a mobile device to store this information as an electronic token)”).  

As to claim 8, Hamasni teaches , wherein the circuitry is further configured to evaluate a plurality of the validated schedule portions against a predefined activation function of weighted schedule parameters (e.g., para 61-62, “to add a block at the end of a chain requires a corresponding private key to validate the insertion at the consensus level”, “this private key is used to ensure that the insertion is accepted”).  


As to claim 11, see rejection of claim 1 above.
 
As to claims 12-13, 16 and 18, see rejection of claims 1-3, 6 and 8 above. 

Claims  4-5, 7, 9-10, 14-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanasni et al. (US 2019/0058595, Hamasni hereinafter) in view of  Lanny Z.N. Yuan et al. “AME Blockchain: An Architecture Design for Closed-Loop Fluid Economy Token System”, Dec 2018, Lanny hereinafter) ,  as applied to claims 1, and 11 above, and further in view of  EDWARD L. WALTZ et al. “Data Fusion and Decision Support for Command and Control”, DECEMBER 1986, EDWARD hereinafter)


As to claim 4, Hamasni  and Lanny do not  teach wherein the circuitry is further configured to determine the portion of the schedule by evaluating a cost function beginning at an arbitrary start point, and wherein the evaluating of the cost function finds a set of times that result in a cost functions to ensure that all available information is available to support timely and accurate decisions.”,  “BENEFITS OF DATA FUSION / DECISION AIDS IN C2 SYSTEMS” and “the opportunity cost of diverting the attack resources from the first echelon to the second echelon must be balanced in terms of immediate impact versus future impact” in page 878  ).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Hamasni and Lanny by adopting the teachings of  EDWARD to have  “decision support is that of converting data into meaningful and timely information that will enhance the process of human judgment.” (see EDWARD , Conclusion).

As to claim 5, Hamasni does not  teach wherein the circuitry is further configured to encode the determined portion of the schedule, and create the new message including the encoded portion of the schedule as the proof of 10work.  However, Lanny  teaches to encode the determined portion of the schedule, and create the new message including the encoded portion of the schedule as the proof of 10work (e.g., see page 55 “the key is a 256-bit hash value which is unfriendly for users to use this public key (or its base58 or base64 encoding string) as an identifier to identify users. In order to address this problem, AME provides a fully decentralized DNS service at the support layer. BC-DNS (Blockchain-DNS) is a blockchain-based domain name service that comes with the system.”  And “The Proof of Work requires miners to perform a 

As to claim 157, Hamasni  and Lanny do not  teach wherein the circuitry is further configured to determine the portion of the schedule beginning at the arbitrary start point by obtaining a list of initial schedules, randomly selecting one of the initial schedules, and perturbing parameters of the selected initial schedule until a local minimum of the 20cost function is reached.  However, EDWARD  teaches to determine the portion of the schedule beginning at the arbitrary start point by obtaining a list of initial schedules, randomly selecting one of the initial schedules, and perturbing parameters of the selected initial schedule until a local minimum of the 20cost function is reached (e.g., see page 878,  “For larger force considerations such as the attack of the second echelon, the opportunity cost of diverting the attack resources from the first echelon to the second echelon must be balanced in terms of immediate impact versus future impact”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Hamasni and Lanny by adopting the teachings of  EDWARD to have  “decision support is that of converting data into meaningful and timely information that will enhance the process of human judgment.” (see EDWARD , Conclusion).



As to claim 9, Hamasni  and Lanny do not  teach wherein the circuitry is further configured to evaluate the cost function, which for given target states and engagement platform states , finds laser weapon start and stop times and missile intercept times that result in a cost below a threshold cost.  However, EDWARD  teaches wherein the circuitry is further configured to evaluate the cost function, which for given target states and engagement platform states (e.g., see page 878,  “For larger force considerations such as the attack of the second
echelon, the opportunity cost of diverting the attack resources from the first echelon to the second echelon must be balanced in terms of immediate impact versus future impact”)., finds laser weapon start and stop times and missile intercept times that result in a cost below a threshold cost (e.g., see page 878,  Fig. 12. Decision sequence, “CHOICE OF WEAPON TACTIC FOR ENGAGEMENT”,  “LONG VS. VS. AREA VS. DIRECT SHORT RANGE MISSILE” and “to examine specific situations and decisionsin which this combination of fusion and decision support could operate. Three time-phased sequences for the decision dimension are used: initiation of engagement tactics, choice of weapon or tactic for engagement, and the timing of the attack” in page 877). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Hamasni and Lanny by adopting the teachings of  EDWARD to have  “decision support is that of converting data into meaningful and timely information that will enhance the process of human judgment.” (see EDWARD , Conclusion).



As to claim 10, Hamasni  and Lanny do not  teach wherein the state of the object includes target state measurements and data fusion results from non-collocated sensors, and wherein the circuitry receives the message that includes a hash of linked previous 10messages containing the target state measurements and the data fusion results and the determined schedule portion.  However, EDWARD  teaches wherein the state of the object includes target state measurements and data fusion results from non-collocated sensors, and wherein the circuitry receives the message that includes a hash of linked previous 10messages containing the target state measurements and the data fusion results and the determined schedule portion (e.g., see page 877,  “to examine specific situations and decisions in which this combination of fusion and decision support could operate. Three time-phased sequences for the decision dimension are used: initiation of engagement tactics, choice of weapon or tactic for engagement, and the timing of the attack” and “Data fusion collects information from a variety of sensors and sources to develop the best possible perception of the military situation. This situation includes the ordersof battle of friendly and hostile forces; locations of material, equipment, weapons, and their movements; events of tactical interest; and intelligence data as it relates to past, present, and predicted future behavior of the enemy. The fusion process includes the collection, association, aggregation, and merging of data to create and display current (and past) situations” see page 865 “INTRODUCTION” ). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Hamasni and Lanny by adopting the teachings of  EDWARD to 


As to claims 14-15, 17 and 19-20, see rejection of claims 4-5, 7 and 9-10 above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 5712727767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194